               Case 19-16355-AJC      Doc 27    Filed 06/06/19     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:                                                   CASE NO.: 19-16359 AJC

CARIBEVISION HOLDINGS, INC.                              CHAPTER 11

            Debtor.
_____________________________________/


                               NOTICE OF APPEARANCE
         Rasco Klock Perez & Nieto, P.L. and H. James Montalvo hereby file this Notice of

Appearance, and hereby request that copies of all future pleadings and notices be sent to the

undersigned:

                               H. JAMES MONTALVO, ESQ.
                               Rasco Klock Perez & Nieto, P.L.
                             2555 Ponce de Leon Blvd., Suite 600
                                Coral Gables, Florida 33134
                                 Telephone: (305) 476-7100
                                 jmontalvo@rascoklock.com



                              CERTIFICATE OF SERVICE

       I HEREBY CERITFY that on June 6, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send electronic notification of the
above filing to all registered users.


                                          RASCO KLOCK PEREZ & NIETO, P.L.
                                          2555 Ponce de Leon Blvd., Suite 600
                                          Coral Gables, Florida 33134
                                          Telephone: 305-476-7100
                                          Facsimile: 305-476-7102


                                          By:    /s/ James Montalvo
                                                 H. JAMES MONTALVO
                                                 Florida Bar No. 887056
                                                 jmontalvo@rascoklock.com
